DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Woo (US 2017/0011566).

Regarding claim 1, Woo discloses a camshaft torque measurement arrangement which measures torque on a camshaft which rotates about an axis, said camshaft torque measurement arrangement comprising: a hub 122 extending along said axis from a hub first end distal from said camshaft to a hub second end (at 125) proximal to said camshaft such that said hub is configured to be fixed to an axial end of said camshaft (see par. 0050 and Fig. 2); a barrel 121 extending along said axis from a barrel first end (at 124) distal from said camshaft to a barrel second end (at flange 123) proximal to said camshaft (see par. 0050, camshaft connects at portion 125), said barrel having a barrel bore extending thereinto from said barrel second end such that said hub is received within said barrel bore in a close-sliding interface (see Fig. 2, hub 122 is received in barrel 121), wherein said barrel is fixed to said hub at a barrel to hub interface 124 such that relative rotation between said barrel and said hub about said axis is prevented at said barrel to hub interface (see Fig. 2 and par. 0051), and wherein said close-sliding interface does not contribute to transmission of torque between said barrel and said hub (see Fig. 2, the close sliding relationship is not a contact one; see also par. 0052); a strain gage 111 on said barrel 121 between said barrel second end and said barrel to hub interface (see Fig. 2, strain gage is between end at flange 123 and interface 124) which varies in resistance according to a magnitude of torque transmitted between said barrel and said camshaft (see par. 0053).

Regarding claim 2, Woo discloses that said barrel bore is stepped (see Fig. 2, barrel can be considered to include flange section at which there is a step), thereby defining a barrel bore shoulder which is traverse to said axis and which faces toward said barrel second end (Id.); said hub first end axially abuts, and is fixed to, said barrel bore shoulder, thereby forming said barrel to hub interface (Id., hub 122 forms interface 124 at stepped part).

Regarding claim 4, Woo discloses  that said barrel comprises: a barrel intermediate section (lateral pipe type portion of 121) which is tubular and has a first torsional rigidity; a barrel first flange (flange at interface 124) extending from said barrel first end to said barrel intermediate section (see Fig. 2), wherein said barrel first flange forms said barrel bore shoulder (Id.) and wherein said barrel first flange has a second torsional rigidity which is greater than said first torsional rigidity (Fig. 2, flange is wider and therefore must have greater torsional rigidity); and a barrel second flange 123 extending from said barrel second end to said barrel intermediate section, wherein said barrel second flange has a third torsional rigidity which is greater than said first torsional rigidity (Id.).

Regarding claim 5, Woo discloses that the strain gage 111 is located on said barrel intermediate section (see Fig. 2).

Regarding claim 8, Woo discloses that said barrel intermediate section has a thickness radially relative to said axis which is less than both said barrel first flange and said barrel second flange (see Fig. 2).

Regarding claim 9, Woo discloses the camshaft torque measurement arrangement further comprising a drive member 10 configured to be driven and rotated about said axis, said drive member being fixed to said barrel proximal to said barrel second end at a drive member to barrel interface (see Fig. 2, fixed to barrel with flange 123 and section 16) such that relative rotation between said drive member and said barrel about said axis is prevented at said drive member to barrel interface (Id. and par. 0041), wherein all torque transmitted from said drive member to said camshaft is through said barrel to hub interface (par. 0047).

Regarding claim 10, Woo discloses  that said barrel comprises: a barrel intermediate section (lateral pipe type portion of 121) which is tubular and has a first torsional rigidity; a barrel first flange (flange at interface 124) extending from said barrel first end to said barrel intermediate section (see Fig. 2), wherein said barrel first flange forms said barrel bore shoulder (Id.) and wherein said barrel first flange has a second torsional rigidity which is greater than said first torsional rigidity (Fig. 2, flange is wider and therefore must have greater torsional rigidity); and a barrel second flange 123 extending from said barrel second end to said barrel intermediate section, wherein said barrel second flange has a third torsional rigidity which is greater than said first torsional rigidity (Id.).

Regarding claim 11, Woo discloses that said drive member 10 and said barrel second flange 123 are clamped together with a plurality of threaded fasteners (par. 0047 and Fig. 2, connected through bolts in holes in flange).

Regarding claim 12, Woo discloses that said strain gage 111 is a full Wheatstone bridge strain gage (par. 0053).

Regarding claim 16, Woo discloses that said hub 122 includes a hub bore extending axially therethrough from said hub first end to said hub second end (see Fig. 2, bore inside hub 122) such that said hub bore includes a hub bore first shoulder (shoulder formed at 125 in Fig. 2) which faces toward said hub first end such that said hub bore first shoulder is traverse to said axis (Fig. 2, shoulder formed 125 faces toward first end and is transverse to rotation axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2017/0011566).

Regarding claim 13, Woo is silent as to what the dimension of radial clearance of the close-sliding interface is. However, it would have been obvious to one of ordinary skill in the art to make the radial clearance as small as possible, including less than or equal to 10 microns, because it makes for a more compact design.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2017/0011566) in view of Petry-Johnson et al. (US 2012/0138009).

Regarding claim 17, Woo does disclose there being a hole that is suitable for a bolt at the point where the hub connects to the camshaft (see par. 0050, crankshaft of engine is connected at boss section 125), but Woo does not explicitly disclose that the camshaft is connected by a bolt engaging this hole and shoulder at 125. Petry-Johnson et al. teach using an attachment bolt 83 with a head that engages a shoulder of a hub section bore in a drive member 50 so that the bolt clamps the hub section to a camshaft 40 (see Fig. 7). It would have been obvious to one of ordinary skill in the art to use a bolt to attach the hub to the camshaft of Woo, as taught by Petry-Johnson et al., because a bolt connection has the advantage that it is simple, removable, universal and relatively secure.

Allowable Subject Matter
Claims 3, 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861